DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           GARNIER BILLY,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2187

                              [June 16, 2022]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Cheryl    Caracuzzo,      Judge;   L.T.    Case    No.
50-2019-CF-009432-AXXXX-MB.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A. Folley,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.